MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                        Apr 30 2019, 10:49 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT A.A.                               ATTORNEYS FOR APPELLEE
Mark Small                                                Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General

                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April 30, 2019
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of S.A. (Minor                               18A-JT-2192
Child),                                                   Appeal from the Owen Circuit
and                                                       Court
                                                          The Honorable Kelsey B. Hanlon,
A.A. (Mother) and C.A.                                    Judge
(Father),
                                                          Trial Court Cause No.
Appellants-Respondents,                                   60C02-1803-JT-58

        v.

The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2192 | April 30, 2019                            Page 1 of 6
      Crone, Judge.


                                              Case Summary
[1]   A.A. (“Mother”) appeals the trial court’s order involuntarily terminating her

      parental rights to her minor child, S.A. (“Child”). Mother claims that she did

      not receive adequate notice of the termination proceedings, and therefore her

      due process rights were violated. Because the record establishes that she

      received adequate notice, we affirm.


                                  Facts and Procedural History
[2]   The relevant facts are undisputed. In January 2015, Child was born to Mother

      and C.A. (“Father”) (collectively “Parents”). In September 2016, the trial court

      authorized the Indiana Department of Child Services (“DCS”) to remove Child

      from Parents’ custody. At that time, Parents were living in a tent. In October

      2016, the court found Child to be a child in need of services (“CHINS”)

      because of Parents’ substance abuse issues and medical neglect of Child, as well

      as Father’s acts of domestic violence. In its dispositional decree, the court

      ordered Parents to complete substance-related assessments and services, visit

      Child, maintain suitable housing and employment, and participate in chemical

      testing. Parents failed to comply with the decree, and in September 2017 the

      court changed Child’s permanency plan from reunification to termination of

      parental rights with adoption.


[3]   On March 8, 2018, DCS filed a petition to terminate Parents’ parental rights

      and a motion for hearing; the petition states that Parents resided at 620 South

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2192 | April 30, 2019   Page 2 of 6
Walnut Street in Bloomington. 1 On March 9, the trial court set an initial

hearing for April 2, and DCS sent notices of the petition and the initial hearing

to Parents via certified mail at the Walnut Street address. On March 14,

Parents signed the certified mail receipts. Mother’s receipt appears in the

record; she does not claim that the signature is not hers. Appellant’s App. Vol.

2 at 15. Parents failed to appear at the initial hearing, during which the

factfinding hearing was scheduled for July 20. See id. at 4 (chronological case

summary entry for April 2: “Cause comes on for initial hearing.… Respondent

Parents do not appear. Court schedules fact-finding hearing on July 20, 2018 at 9:00

a.m. Order to follow.”). On April 3, an order on the initial hearing was sent to

Parents via certified mail at the Walnut Street address. On April 6, Parents

signed the certified mail receipts. Both receipts appear in the record. Id. at 17-

18. Mother characterizes the signature on her receipt as “illegible” but does not

claim that it is not hers. Appellant’s Br. at 6. Parents failed to appear at the

July 20 factfinding hearing, which was held in their absence. The court took




1
 The trial court’s chronological case summary (“CCS”), which was printed on December 18, 2018, lists
Father’s address as 620 South Walnut Street in Bloomington. On September 11, 2018, more than a month
after the termination order was issued, Mother notified the court that her current address is in care of Phillip
Poff on East Fall Creek Road in Spencer.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2192 | April 30, 2019                        Page 3 of 6
      the matter under advisement and on August 6 issued a four-page order, with

      findings of fact and conclusions thereon, terminating Parents’ parental rights. 2


[4]   On September 5, 2018, the trial court received a handwritten letter from Mother

      “asking for a hearing to be put in place” and “to appeal the decisions that have

      been made on the termination of parental rights and adoption of [Child].”

      Appellant’s App. Vol. 2 at 24. The letter states,


                 I … never recieved [sic] notice of many court hearings after the
                 [CHINS] case was closed and the order for termination was put
                 in place. Thus being the reason for my absence in the prior court
                 dates. I do believe I recieved [sic] one court notice that I may
                 have signed for, but didn’t have transportation, which I had
                 called the courts and advised them of that at that time. I would
                 like to appeal the decisions made and do not have an attorney to
                 represent myself at this time. So I am also asking for one to be
                 appointed to me.


      Id. The record does not indicate that Mother called the court about a lack of

      transportation. The trial court appointed counsel for Mother, and counsel filed

      a motion to file a belated notice of appeal, which was granted. 3




      2
       Among other things, the trial court found that “Parents do not have stable housing and have been unable to
      maintain stable employment”; that they “failed to consistently participate in chemical testing” and “have not
      established a pattern of sobriety sufficient to allow the Child to be returned to their care”; that they “are
      unable or unwilling to address the safety concerns that led to the Child’s removal from their care”; that
      “Child is placed in relative care with her maternal great aunt and great uncle”; and that “Child is bonded
      with her current placement and is thriving in their care.” Appealed Order at 3-4.
      3
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2192 | April 30, 2019                    Page 4 of 6
                                        Discussion and Decision
[5]   Mother does not challenge any of the trial court’s findings or conclusions

      justifying its decision to terminate her parental rights. Instead, she claims that


               she did not receive adequate notice of the [termination] petition
               despite [the DCS family case manager] having met with her, to
               take a sample from [her] for a urine screen, only six (6) days after
               the petition was filed.[ 4] The parent-child relationship is
               fundamental in our society and because adequate service is
               necessary for due process [sic]. The [termination] order should
               be vacated and this case remanded.


      Appellant’s Br. at 10. 5 The record establishes that Mother was adequately

      served.


[6]   We have held that Indiana Code Section 31-35-2-6.5 (see footnote 4 supra),

      “which lays out the notice requirements in a termination proceeding, …. does

      not require compliance with Indiana Trial Rule 4, which governs service of

      process and incorporates a jurisdictional component.” In re C.C., 788 N.E.2d
847, 851 (Ind. Ct. App. 2003), trans. denied. “Rather, in order to comply with



      4
        We presume that this statement refers to Indiana Code Section 31-35-2-6.5, which provides in pertinent part
      that “[a]t least ten (10) days before a hearing on a petition or motion under this chapter: (1) the person or
      entity who filed the petition to terminate the parent-child relationship under section 4 of this chapter … shall
      send notice of the review to the persons listed in subsections (c) and (d)[,]” which include the child’s parents.
      (Emphasis added.) The petition’s affirmation was signed by the DCS family case manager, but the DCS
      attorney actually filed the petition for DCS. Appellant’s App. Vol. 2 at 11. In any event, the statute did not
      require the family case manager to personally serve notice on Parents.
      5
        In passing, Mother complains that she was never appointed counsel in the termination proceeding and that
      the trial court erred in conducting the factfinding hearing in her absence, but she cites no relevant authority
      and makes no cogent argument regarding these claims. Consequently, they are waived. Zavodnik v. Harper,
      17 N.E.3d 259, 264 (Ind. 2014).

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2192 | April 30, 2019                       Page 5 of 6
      the notice statute, one need only meet the requirements of Indiana Trial Rule 5,

      which governs service of subsequent papers and pleadings in the action.” Id.

      “Indiana Trial Rule 5 authorizes service by U.S. mail and ‘[s]ervice upon the

      attorney or party shall be made by delivering or mailing a copy of the papers to

      him at his last known address.’” Id. (quoting Ind. Trial Rule 5(B)) (emphasis

      and footnote omitted). The record reflects that DCS served notices of the

      petition and the initial hearing as well as the factfinding hearing on Mother at

      620 South Walnut Street in Bloomington, which apparently was her last known

      address, and that Mother actually received those notices at that address. 6

      Therefore, we affirm.


[7]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      6
       Mother notes that she was living in a tent when the CHINS proceeding was initiated, but she does not
      specifically assert that the Walnut Street address was not her last known address when the termination
      proceeding was initiated. Even if Mother did not actually receive the notices at that address, the notices were
      not defective. See In re B.J., 879 N.E.2d 7, 16 (Ind. Ct. App. 2008) (holding that notice sent to parent’s last
      known address was not defective, even though DCS knew that parent did not live at that address, where
      parent never notified DCS of his new address), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2192 | April 30, 2019                     Page 6 of 6